MEMORANDUM **
Michael Fykes appeals from the imposition of an nine-month sentence following the revocation of his supervised release.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Fykes has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se or government brief has been filed.
When Fykes completed his sentence upon revocation of supervised release, there ceased to be a case or controversy. See United States v. Palomba, 182 F.3d 1121, 1123 & n. 3 (9th Cir.1999). Accordingly, we dismiss this appeal. See Spencer v. Kemna, 523 U.S. 1, 12-16, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998); Palomba, 182 F.3d at 1123 & n. 3.
The motion to withdraw as counsel is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.